     Case 2:20-cv-10906-EAS ECF No. 18, PageID.830 Filed 03/26/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    TRINA COLE MITCHELL,                Civil Action No.: 20-10906
                                        Magistrate Judge Elizabeth A. Stafford
                        Plaintiff,

    v.

    COMMISSIONER OF
    SOCIAL SECURITY,

                     Defendant.

__________________________/

                OPINION AND ORDER ON CROSS-MOTIONS
               FOR SUMMARY JUDGMENT (ECF. NOS. 15, 16)

         Plaintiff Trina Cole Mitchell appeals a final decision of defendant

Commissioner of Social Security denying her application for Supplemental

Security Income benefits (SSI) under the Social Security Act.1 Both parties

have moved for summary judgment. The Court finds that the administrative

law judge’s (ALJ) decision is supported by substantial evidence, and thus:

          DENIES Mitchell’s motion, ECF No. 15;

          GRANTS the Commissioner’s motion, ECF No. 16; and

          AFFIRMS the ALJ’s decision under sentence four of 42 U.S.C. §



1
 The parties consented to this Court entering final judgment under 28
U.S.C. § 636(c). ECF No. 10.
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.831 Filed 03/26/21 Page 2 of 13




             405(g).

   I.        BACKGROUND

        A.     Background and Disability Applications

        Mitchell was born in August 1990, making her 26 years old on her

alleged onset date in July 2016. ECF No. 13, PageID.132, 259. She has

past work as an escort driver. Id., PageID.82. She alleged disability

because of back pain and borderline diabetes. Id., PageID.132.

        After the Commissioner denied her disability application initially,

Mitchell requested a hearing, which took place in December 2018, and

during which she and a vocational expert (VE) testified. ECF No. 13,

PageID.92-131. In a February 2019 written decision, the ALJ found

Mitchell not disabled. Id., PageID.69-84. The Appeals Council denied

review, making the ALJ’s decision the final decision of the Commissioner,

and Mitchell timely filed for judicial review. Id., PageID.55-57; ECF No. 1.

        B.     The ALJ’s Application of the Disability Framework Analysis

        A “disability” is the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A).

                                          2
    Case 2:20-cv-10906-EAS ECF No. 18, PageID.832 Filed 03/26/21 Page 3 of 13




       The Commissioner determines whether an applicant is disabled by

analyzing five sequential steps. First, if the applicant is “doing substantial

gainful activity,” he or she will be found not disabled. 20 C.F.R. §

404.1520(a)(4). Second, if the claimant has not had a severe impairment

or a combination of such impairments2 for a continuous period of at least

12 months, no disability will be found. Id. Third, if the claimant’s severe

impairments meet or equal the criteria of an impairment set forth in the

Commissioner’s Listing of Impairments, the claimant will be found disabled.

Id. If the fourth step is reached, the Commissioner considers its

assessment of the claimant’s residual functional capacity, and will find the

claimant not disabled if he or she can still do past relevant work. Id. At the

final step, the Commissioner reviews the claimant’s RFC, age, education,

and work experiences, and determines whether the claimant could adjust to

other work. Id. The claimant bears the burden of proof throughout the first

four steps, but the burden shifts to the Commissioner if the fifth step is

reached. Preslar v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110

(6th Cir. 1994).




2
 A severe impairment is one that “significantly limits [the claimant’s]
physical or mental ability to do basic work activities.” § 1520(c).
                                       3
    Case 2:20-cv-10906-EAS ECF No. 18, PageID.833 Filed 03/26/21 Page 4 of 13




       Applying this framework, the ALJ concluded that Mitchell was not

disabled. At the first step, he found that Mitchell had not engaged in

substantial gainful activity since her alleged onset date.3 ECF No. 13,

PageID.71. At the second step, the ALJ found that Mitchell had the severe

impairments of “obesity; thoracic and lumbar degenerative disc disease,

slight right thoracic scoliosis, and age indeterminate wedge shaped

deformity at T12; asthma; and learning disorder.” Id. But the ALJ

concluded that none of her impairments, either alone or in combination,

met or medically equaled the severity of a listed impairment. Id.

       Between the third and fourth steps, the ALJ found that Mitchell had

the RFC to perform light work as defined by 20 C.F.R. § 404.1567(b),

except:

       she can occasionally use right and left foot controls. She can
       occasionally climb ramps and stairs, never climb ladders,
       ropes, or scaffolds, and can occasionally balance, stoop, kneel,
       crouch, or crawl. In addition, she can never work around
       hazards, such as at unprotected heights, or around moving
       mechanical parts, can never operate a commercial motor
       vehicle, and can occasionally work in conditions of humidity and
       wetness, in extreme heat or cold, in conditions where there are
       concentrated vibrations, and in conditions where there is
       concentrated exposure to dust, odors, fumes, or other
       pulmonary irritants. She is also limited to performing simple,
       routine and repetitive tasks, but not at a production rate pace,

3
  The ALJ considered the periods Mitchell worked in 2017 and 2018 and
found her earnings to be below the threshold for substantial gainful activity.
ECF No. 13, PageID.71.
                                     4
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.834 Filed 03/26/21 Page 5 of 13




         for example, no assembly line or conveyor belt work; she is
         limited to simple work-related decisions, and she can respond
         appropriately to occasional interaction with supervisors and
         coworkers, but with no team or tandem work with coworkers,
         and no interaction with the general public. Finally, she is limited
         to tolerating few changes in the work setting, defined as routine
         job duties that remain static and are performed in a stable,
         predictable work setting. Any necessary changes need to
         occur infrequently, and be adequately and easily explained.

Id., PageID.76. At the fourth step, the ALJ concluded that Mitchell could

not perform her past relevant work as an escort driver. Id., PageID.82.

After considering Mitchell’s age, education, work experience, RFC, and the

testimony of the VE, the ALJ determined that Mitchell could perform work

as a packer, sorter, and cleaner. Id., PageID.83.

   II.      ANALYSIS

                                        A.
         Under § 405(g), this Court’s review is limited to determining whether

the Commissioner’s decision is supported by substantial evidence and was

made in conformity with proper legal standards. Gentry v. Comm’r of Soc.

Sec., 741 F.3d 708, 722 (6th Cir. 2014). Substantial evidence is “more

than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241

(6th Cir. 2007) (internal quotation marks and citation omitted). Only the

evidence in the record below may be considered when determining
                                         5
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.835 Filed 03/26/21 Page 6 of 13




whether the ALJ’s decision is supported by substantial evidence. Bass v.

McMahon, 499 F.3d 506, 513 (6th Cir. 2007).

     Mitchell argues that the ALJ’s assessment of her mental RFC is not

supported by substantial evidence and that the ALJ erred by finding that

she did not meet Listing 12.05. ECF No. 15. The Court disagrees and

affirms the ALJ’s decision.

                                     B.

     Mitchell relies on an opinion from her mental health consultant,

Leonard J. McCulloch, M.A., to argue that the ALJ’s mental RFC findings

are not supported by substantial evidence. ECF No. 15, PageID.786-793.

Dr. McCulloch conducted a post-hearing examination of Mitchell in January

2019. ECF No. 13, PageID.768-771. He found Mitchell to have a full-scale

IQ score of 72, and a verbal comprehension index of 70. Id., PageID.769.

Dr. McCulloch concluded that Mitchell’s test “results show a marked

limitation in abilities to understand, remember and apply information as well

as a marked disability in concentration, persistence and maintenance of

pace which would be expected to preclude success in any employment

endeavors. It is difficult to see how any serious employer would hire her.”

Id., PageID.770. He diagnosed her with cognitive disorder with intellectual

developmental disability. Id.

                                      6
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.836 Filed 03/26/21 Page 7 of 13




      The ALJ gave Dr. McCulloch’s opinion little weight. Id., PageID.81.

The ALJ reasoned that (1) Mitchell’s “representative referred [her] to Dr.

McCulloch for purposes of establishing mental disability” under Listing

12.05; (2) Dr. McCulloch’s findings were “inconsistent with other substantial

evidence of record”; and (3) the determination of disabled is “reserved to

the Commissioner.” Id. Mitchell contends that the ALJ failed to properly

weigh Dr. McCulloch’s opinion and that, as a result, his decision is not

supported by substantial evidence.

      Mitchell’s battle to seek reversal based on her examiner’s opinion is

uphill because the regulations give the ALJ ample discretion. First, the ALJ

did not have to give the opinion of the consultative examiner any particular

weight. 20 C.F.R. § 416.927(c)(2); Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir.2013) (noting that the opinions of nontreating

sources are not given controlling weight, but are instead assessed “based

on the examining relationship (or lack thereof), specialization, consistency,

and supportability”). And an ALJ need not explain his reasons for

discounting a consulting examiner’s opinion. Smith v. Comm’r of Soc.

Sec., 482 F.3d 873, 876 (6th Cir. 2007) (“[T]he SSA requires ALJ’s to give

reasons for only treating sources”). Thus, when a claimant complains

about the ALJ’s treatment of a consultative examiner, “the fundamental

                                      7
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.837 Filed 03/26/21 Page 8 of 13




question for this court is whether the ALJ’s decision is supported by

substantial evidence.” Dykes ex rel. Brymer v. Barnhart, 112 F. App’x 463,

468 (6th Cir. 2004).

     The Court finds that the ALJ’s decision to give little weight to Dr.

McCulloch’s opinion that Mitchell had marked limitations was supported by

substantial evidence. As the ALJ noted, “mental status exams performed

by the claimant’s medical treatment providers consistently indicate she had

adequate social functioning and cognition.” ECF No. 13, PageID.80.

Treatment notes from July 2016 show that Mitchell was alert and oriented

and present with euthymic mood. Id., PageID.80, 375-376. And many

emergency room records from 2016 state that Mitchell was “alert, fully

oriented, and cooperative, and that she demonstrated normal mood and

speech.” Id., PageID.80, 387, 391, 396, 452, 456, 461, 465.

     According to mental status exams from emergency room visits in

2017 and 2018, Mitchell was “oriented to person, place, and time. She

appear[ed] well-developed and well-nourished. No distress.” Id.,

PageID.80, 470, 475, 479, 483, 488. Repeatedly, the emergency room

psychiatric exams showed that she had “normal mood and affect. Her

behavior [was] normal. Judgment and thought content normal.” Id.,

PageID.475, 479, 483.

                                      8
  Case 2:20-cv-10906-EAS ECF No. 18, PageID.838 Filed 03/26/21 Page 9 of 13




     Mitchell’s bariatric surgeon, Gregory R. Johnson, D.O., stated in

September 2018 that she asked questions, was “eager to learn,” spoke and

read English “well,” and understood spoken English. ECF No. 13,

PageID.80, 753. Dr. Johnson said that they “spent a great deal of time

discussing the risks and benefits of” the surgery and that she did not have

a memory impairment. Id., PageID.755. He also stated that Mitchell was

“alert and oriented,” and her mood, affect, speech, behavior, judgment,

thought content, cognition, and memory were all “normal.” Id.

     Following the surgery, Mitchell’s rehabilitation specialist Keith R.

Barbour, D.O., noted that she was “awake, alert, understands questions

and responds appropriately and quickly.” Id., PageID.618. Dr. Barbour

also stated that Mitchell was “oriented to time, place and person”; had

adequate attention for “normal functioning”; was able to “communicate

verbally and understand verbal communication”; her “awareness of current

events and past history [was] appropriate for age”; and her “speech rate

and quantity” normal, volume “well modulated,” and she was “articulate,

coherent, and spontaneous” with word flow “consistent with normal

speech.” Id., PageID.620. Mitchell’s thought processes were “logical,

relevant, organized and coherent.” Id. Her associations were intact, her

judgment concerning everyday activities and social situation was good, and

                                      9
 Case 2:20-cv-10906-EAS ECF No. 18, PageID.839 Filed 03/26/21 Page 10 of 13




Mitchell showed no signs of “obsessive, compulsive, phobic, [or] delusional

thoughts” and no illusions or hallucinations. Id.

      The ALJ also noted hearing testimony that undermined Dr.

McCulloch’s findings of marked limitations. ECF No. 13, PageID.73-74.

Mitchell testified that she drove about “three times a week,” and had no

trouble using the internet on her smartphone and computer. ECF No. 13,

PageID.98-99, 118. She also said that she could read and write in English.

Id., PageID.99. And Mitchell attributed her inability to work to her back

issues and denied suffering from other physical, mental, or emotional

problems. Id., PageID.116.

      In her function report, Mitchell stated that she went out alone,

shopped in stores, paid bills, counted change, handled a savings account,

and used a checkbook or money orders. Id., PageID.296. Her daily

hobbies included watching television, reading, and spending time with

others. Id., PageID.297. Mitchell denied having problems getting along

with others, needing to be reminded to go places, and needing someone to

accompany her on outings. Id., PageID.297-298. Mitchell also stated that

she got along with authority figures “pretty good” and followed written

instructions “pretty good.” Id., PageID.298-299.




                                      10
 Case 2:20-cv-10906-EAS ECF No. 18, PageID.840 Filed 03/26/21 Page 11 of 13




      Ample evidence supports the ALJ’s decision to give little weight to Dr.

McCulloch’s opinion that Mitchell had marked limitations in her abilities to

understand, remember, and to apply information, and in concentration,

persistence, and pace. The Court cannot reweigh the evidence and must

instead affirm the ALJ’s decision. Hatmaker v. Comm’r of Soc. Sec., 965 F.

Supp. 2d 917, 930 (E.D. Tenn. 2013). “If the Secretary’s decision is

supported by substantial evidence, it must be affirmed even if the reviewing

court would decide the matter differently, and even if substantial evidence

also supports the opposite conclusion.” Cutlip v. Sec’y of Health & Hum.

Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted).

                                      C.

      Because the Court affirms the ALJ’s decision to give little weight to

Dr. McCulloch’s opinion that Mitchell had marked limitations, she cannot

prevail on her Listing 12.05 argument. “A claimant must satisfy all of the

criteria to meet the listing and bears the burden of showing that an

impairment meets or equals a listed impairment.” Nash v. Comm’r of Soc.

Sec., No. 19-6321, 2020 WL 6882255, at *3 (6th Cir. Aug. 10, 2020)

(citations omitted). Among other criteria, paragraph B of Listing 12.05

requires that the claimant have “[s]ignificant deficits in adaptive functioning

currently manifested by extreme limitation of one, or marked limitation of

                                      11
 Case 2:20-cv-10906-EAS ECF No. 18, PageID.841 Filed 03/26/21 Page 12 of 13




two” of four areas of mental functioning. 20 C.F.R., pt. 404, Subpt. P, App.

1, § 12.05B.

          Mitchell relies on Dr. McCulloch’s opinion to support her argument

that her mental impairment met or equaled Listing 12.05. ECF No. 15,

PageID.793-794. But the Court finds that substantial evidence supports

the ALJ’s decision to give little weight to Dr. McCulloch’s opinion, including

his opinion that Mitchell had the marked limitations needed to satisfy the

paragraph B criteria of Listing 12.05. As a result, Mitchell cannot show that

her mental impairment met or equaled Listing 12.05.

   III.     CONCLUSION

          Mitchell’s motion for summary judgment, ECF No. 15, is DENIED; the

Commissioner’s motion, ECF No. 16, is GRANTED; and the ALJ’s decision

is AFFIRMED.

                                             s/Elizabeth A. Stafford
                                             ELIZABETH A. STAFFORD
Dated: March 26, 2021                        United States Magistrate Judge




                                        12
 Case 2:20-cv-10906-EAS ECF No. 18, PageID.842 Filed 03/26/21 Page 13 of 13




                       CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s ECF
System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 26, 2021.

                                         s/Marlena Williams
                                         MARLENA WILLIAMS
                                         Case Manager




                                    13
